PER CURIAM.*
Court-appointed counsel for James Kevin Esmond has moved for leave to with*77draw from this appeal and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Esmond has received a copy of counsel’s motion and brief but has not filed a response. Our independent review of the brief and the record discloses no non-frivolous issue. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *77published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.